Exhibit 10.18

 

STOCK OPTION AGREEMENT

 

LAWSON SOFTWARE, INC.

2001 STOCK INCENTIVE PLAN

 

1.             Option Grant and Option Exercise Price.  Pursuant to the Lawson
Software, Inc. 2001 Stock Incentive Plan (the “Plan”), Lawson Software, Inc., a
Delaware corporation (the “Company”) grants to the participant (“Participant”)
whose name is specified on the Certificate of Stock Option Grant on the Salomon
Smith Barney website at www.benefitaccess.com (the “Certificate”), an option to
purchase shares of common stock (“Common Stock”) of the Company as follows:

 

The Company grants to Participant an option (the “Option” or “Stock Option”) to
purchase the number of full shares of Common Stock shown on the Certificate (the
“Shares”) at an exercise and purchase price in United States dollars (the “Grant
Price”) per Option Share equal to the Grant Price listed on the Certificate
(which is the closing price for the Common Stock on Nasdaq (symbol:  LWSN) on
the Grant Date), subject to the terms and conditions set forth in the Plan, this
Stock Option Agreement (“Agreement”) and the Certificate.  The Grant Date of
this Stock Option is stated on the Certificate.  The Option will be in effect
commencing on the Grant Date and terminating on the Grant Expiration Date listed
on the Certificate or such earlier date and time described in this Agreement
(the “Option Period”).  This Option is an “Incentive Stock Option (ISO)” or a
“Nonqualified Stock Option,” as identified on the Certificate under “Type of
Stock Option.”

 

2.             Option Subject to Plan; Definitions.  This Stock Option and its
exercise are subject to the terms and conditions of the Plan, and the terms of
the Plan shall control to the extent not otherwise inconsistent with the
provisions of this Agreement.  This Stock Option is subject to any rules
promulgated pursuant to the Plan by the Board of Directors of the Company or the
Committee.  The capitalized terms not otherwise defined in this Agreement have
the same meanings assigned to them in the Plan.

 

2.1                                 The term “Cause” means Termination of
Participant’s Service initiated by the Company or its Subsidiaries because of: 
(1) if Participant has entered into any written and executed contract(s) with
the Company or its Subsidiaries, any breach by  Participant of such contract
that has a material adverse effect on the Company or any Subsidiary (as
reasonably determined by the Company) and which is not or cannot be cured within
10 days after written notice from the Company to Participant; (2) any violation
by Participant of the Company’s or a Subsidiary’s policies, rules or regulations
that has a material adverse effect on the Company or any Subsidiary (as
reasonably determined by the Company) and which is not or cannot be cured within
10 days after written notice from the Company to Participant; (3) commission of
any act of fraud, embezzlement or dishonesty by Participant that is materially
injurious to the Company or any Subsidiary (as reasonably determined by the
Company); or (4) any other intentional misconduct by Participant adversely
affecting the business or affairs of the Company or any Subsidiary in any
material manner (as reasonably determined by the Company).

 

2.2                                 The term “Change in Control Transaction”
means (1) a tender offer or exchange offer for the ownership of 50% or more of
the outstanding voting securities of the Company, (2) the Company shall have
entered into a definitive agreement with respect to

 

1

--------------------------------------------------------------------------------


 

a tender offer, exchange offer or  merger,  consolidation or other business
combination with another corporation and as a result of such tender offer,
exchange offer, merger, consolidation or combination less than 50% of the
outstanding voting securities of the surviving or resulting corporation shall be
owned in the aggregate by the former stockholders of the Company, other than
affiliates (within the meaning of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) of any party to such merger or consolidation, as
the same shall have existed immediately prior to such merger or consolidation,
(3) the Company shall have entered into a definitive agreement to sell
substantially all of its assets to another corporation which is not a direct or
indirect wholly owned subsidiary of the Company, (4) a person, within the
meaning of Section 3(a)(9) or of Section 13(d)(3) (as in effect on the date of
this Agreement) of the Exchange Act, shall acquire 50% or more of the
outstanding voting securities of the Company (whether directly, indirectly,
beneficially or of record) (for purposes hereof, ownership of voting securities
shall take into account and shall include ownership as determined by applying
the provisions of Rule 13d-3(d)(1)(i) as in effect on the date of this
Agreement) pursuant to the Exchange Act, or (5) individuals who constitute the
Company’s Board of Directors on the date of this Agreement (the “Incumbent
Board”) cease for any reason to constitute at least a majority thereof, provided
that any person becoming a director subsequent to the date of this Agreement
whose election, or nomination for election by the Company’s stockholders, was
approved by a vote of at least 50% of the directors comprising the Incumbent
Board shall be, for purposes of this clause (5), considered as though such
person were a member of the Incumbent Board.

 

2.3                                 The term “Disability” means Termination of
Participant’s Service because of a permanent disability as defined under any
retirement plan of the Company or its Subsidiaries.

 

2.4                                 The term “Fair Market Value” has the meaning
described in Section 6 of the Plan.

 

2.5                                 The term “Retirement” means Termination of
Participant’s Service (1) at or after age 55 provided Participant has been
employed by the Company or its Subsidiaries for at least ten years or (2) at or
after age 62.

 

2.6                                 The term “Subsidiary” or “Subsidiaries”
means a subsidiary corporation of the Company as defined in the Plan.

 

2.7                                 The term “Termination of Participant’s
Service” means the last day of Participant’s regular full time or part time
employment with the Company and its Subsidiaries.

 

3.             Vesting and Acceleration of Vesting.  Except as specifically
provided in this Agreement and the Plan, this Stock Option will vest and first
become exercisable on the respective vesting dates specified in the Certificate,
but only if Participant has at all times been a regular full time or part time
employee of the Company or any Subsidiary from the Grant Date to the applicable
vesting date.  Vested Option Shares may be exercised and purchased during the
Option Period, until termination under Section 4 below.  No vesting of the
Option shall occur after Termination of Participant’s Service (except due to
death, Disability or Retirement).  If there is a Termination of Participant’s
Service because of Participant’s death, Disability or Retirement, all conditions
of vesting will be assumed to have been met immediately before such death,
Disability or Retirement, and Participant or Participant’s estate will have the
right to exercise the full number of Shares remaining under the Option, whether
or not vested, during the applicable time period

 

2

--------------------------------------------------------------------------------


 

in Section 4 below.  If there is a Termination of Participant’s Service
initiated by the Company or any Subsidiary (or successor) other than for Cause
within 90 days after a consummated Change in Control Transaction, the vesting
dates in the Certificate will be accelerated one year (e.g. the number of vested
Shares will be the same number as would have been vested one year after the
employment termination date had that termination not occurred).  The Company’s
leave of absence procedure concerning stock options, that is in effect as of the
date of this Agreement, will also govern the vesting of the Option during a
Company approved leave of absence. 

 

4.             Termination and Forfeiture.  The Stock Option, whether or not
vested, automatically expires at 5:00 p.m. United States Central Time on the
Grant Expiration Date, unless terminated on an earlier date as described in this
Agreement or the Plan.  All or any portion of the Stock Option that is not
vested on the date of Termination of Participant’s Service will be forfeited on
that date (unless termination is due to death, Disability or Retirement).  The
unexercised portion of the Stock Option that is vested will automatically
terminate and be forfeited at the first of the following to occur:

 

(1)                                  5:00 p.m. United States Central Time on the
date of Termination of Participant’s Service initiated by the Company or any
Subsidiary for Cause;

(2)                                  5:00 p.m. United States Central Time on the
date that is 90 days after Termination of Participant’s Service for any reason
or no reason, other than for (a) Cause, (b) death, (c) Disability or (d)
Retirement;

(3)                                  5:00 p.m. United States Central Time on the
date that is one year after the date of Termination of Participant’s Service due
to death, Disability or Retirement; or

(4)                                  5:00 p.m. United States Central Time on the
Grant Expiration Date.

 

5.             No Fractional Shares.  This Stock Option may be exercised only in
whole Shares and not fractional Shares.  Any fraction of a Share that would
otherwise vest on any vesting date will be rounded down to the nearest whole
Share.

 

6.             Manner of Exercise.  Before the end of the Option Period, this
Stock Option may be exercised only by Participant (or by Participant’s guardian
or legal representative, or by Participant’s estate (if Participant is
deceased)) up to the extent then vested and exercisable by delivering to the
Company’s stock option administrator an irrevocable notice of exercise in the
form required by the Company.  The notice of exercise shall state the number of
Shares for which the Option is being exercised and shall be accompanied by
payment in full of the Grant  Price for those Shares (under Section 7 below) and
applicable tax withholdings (under Section 10 below).

 

7.             Payment of Grant Price.  Participant may pay the Grant Price by
wire transfer or check (bank check, certified check or personal check) or by
delivering to the Company for cancellation, in accordance with the rules of the
Committee, shares of Common Stock which have a Fair Market Value in United
States dollars equal to the Grant Price and which either (i) were purchased on a
national stock exchange or on the NASDAQ NMS system or (ii) have been issued and
outstanding more than six months.  The Grant Price is payable in United States
dollars. 

 

8.             Delivery of Shares.  The Company will deliver to Participant the
Shares (either in certificate or electronic form as requested by Participant)
promptly after proper exercise of the Option and receipt of the Grant Price and
applicable tax withholdings.  Notwithstanding any provision in this Agreement to
the contrary, the obligation of the Company to deliver Shares is

 

3

--------------------------------------------------------------------------------


 

subject to the condition that if at any time the Committee shall determine in
its discretion that the listing, registration, or qualification of the Stock
Option or the Shares upon any securities exchange or under any state or federal
law, or the consent or approval of any governmental regulatory body, is
necessary as a condition of, or in connection with, the Stock Option or the
issuance or purchase of Shares thereunder, then the Stock Option may not be
exercised in whole or in part unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not reasonably acceptable to the Committee.

 

9.             Tax Requirements for Incentive Stock Options; Disqualifying
Disposition.  This Section 9 will apply only if this Stock Option is identified
as an Incentive Stock Option or ISO on the Certificate.  If this Section 9
applies, then subject to the provisions of the Plan, this Stock Option is an
Incentive Stock Option.  To the extent the number of Shares exceeds the limit
set forth in Section 4 of the Plan, such Shares shall be deemed granted pursuant
to a Nonqualified Stock Option.  In such event, then unless otherwise indicated
by Participant in the notice of exercise pursuant to Section 6 above, upon any
exercise of this Stock Option, the number of exercised Shares that shall be
deemed to be exercised pursuant to an Incentive Stock Option shall equal the
total number of Shares so exercised multiplied by a fraction, (a) the numerator
of which is the number of unexercised Option Shares that could then be exercised
pursuant to an Incentive Stock Option and (b) the denominator of which is the
then total number of unexercised Option Shares that could then be exercised.  If
Common Stock acquired upon exercise of this Stock Option is disposed of by
Participant in a “Disqualifying Disposition,” such Participant shall notify the
Company in writing within 30 days after such disposition of the date and terms
of such disposition.  For purposes hereof, “Disqualifying Disposition” means a
disposition of Common Stock that is acquired upon the exercise of an Incentive
Stock Option prior to the expiration of either two years from the Grant Date of
such Incentive Stock Option or one year from the transfer of Shares to
Participant pursuant to the exercise of such Incentive Stock Option.  If a
Disqualifying Disposition occurs, the tax requirements described in Section 10
will apply.

 

10.           Tax Requirements and Withholdings for Nonqualified Stock Options. 
This Section 10 will apply only if this Stock Option is identified as a
Nonqualified Stock Option on the Certificate or is considered a Nonqualified
Stock Option under Section 9 above.  In order to provide the Company and its
Subsidiaries with the opportunity to claim the benefit of any income tax
deduction in any jurisdiction which may be available to it upon the exercise of
the Nonqualified Stock Option, and in order to comply with all applicable income
tax laws or regulations of any applicable country, state or other jurisdiction,
the Company and its Subsidiaries may take such action as it deems appropriate to
ensure that, if necessary, all applicable payroll, withholding, income, NIC or
other taxes (of any applicable country, state or other jurisdiction) are
withheld or collected from Participant.  Participant may elect to satisfy
Participant’s minimum income tax withholding obligations under such laws or
regulations upon exercise of the Option by (i) paying that amount by wire
transfer or check (bank check, certified check or personal check), (ii) having
the Company or its Subsidiaries withhold a portion of the shares of Shares
otherwise to be delivered upon exercise of such Option having a Fair Market
Value in United States dollars (on the date of exercise of Option) equal to the
minimum amount of such taxes required to be withheld on such exercise, in
accordance with the rules of the Committee, or (iii) delivering to the Company
for cancellation, in accordance with the rules of the Committee, shares of
Common Stock which have a Fair Market Value equal to such tax withholdings and
which either (a) were purchased on a national stock exchange or on the NASDAQ
NMS system or (b) have been issued and outstanding more than six months.  The
Company may, at its discretion, require Participant to pay the withholding taxes
under clause (i) above in lieu of the alternatives in clauses (ii) or (iii)
above.

 

4

--------------------------------------------------------------------------------


 

11.           Investment Representation.  Unless the Common Stock is issued to
Participant in a transaction registered under applicable federal and state
securities laws, Participant represents and warrants to the Company that all
Common Stock which may be purchased hereunder will be acquired by Participant
for investment purposes for Participant’s own account and not with any intent
for resale or distribution in violation of federal or state securities laws. 
Unless the Common Stock is issued to Participant in a transaction registered
under the applicable federal and state securities laws, all certificates issued
with respect to the Common Stock shall bear an appropriate restrictive
investment legend.

 

12.           Impact on Employment Status.  This Agreement, the Certificate and
the Plan are not an employment contract.  Nothing contained in this Agreement,
the Certificate or the Plan shall confer on Participant any right to continue in
the employ of the Company or any Subsidiary or other affiliate of the Company or
affect in any way the right of the Company or any Subsidiary or other affiliate
to terminate the employment of Participant at any time.

 

13.           Adjustments.  In the event of any stock split, stock dividend,
recapitalization or combination of shares by the Company after the Grant Date,
the number of Shares subject to the Option and the Grant Price per Share shall
be equitably adjusted in the same manner as the outstanding shares of Common
Stock, in accordance with the rules of the Committee.  The number of Option
Shares designated in the Certificate has been adjusted for all stock splits that
were effective before the Grant Date.

 

14.           Non-Transferability of Option.  This Stock Option is not
assignable or transferable by Participant except by will or by the laws of
descent and distribution.

 

15.           Consent to Internal Use of Personal Data.  Participant consents to
the Company’s and its Subsidiaries’ (and the Company’s stock option
administrator) receiving and using personal data related to Participant for
employment-related purposes only and for gathering and making required reports
to government authorities.

 

15.           No Right of Future Stock Option Grants.  Nothing contained in this
Agreement, the Certificate or the Plan shall confer on Participant any right to
receive any additional stock options in the future from the Company, Subsidiary
or any other affiliate of the Company or affect in any way the right of the
Company, Subsidiary or any other affiliate to terminate the granting of stock
options at any time.

 

16.           Interpretation of Terms; General.  The Committee shall interpret
the terms of the Option and this Agreement, the Certificate and Plan and all
determinations shall be final and binding.  The Option and this Agreement, the
Certificate and Plan (1) are governed by the laws of the State of Minnesota, (2)
may be amended only in writing, signed by an executive officer of the Company,
and (3) supersede any other verbal or written agreements or representations
concerning the Option.

 

17.           Official Language.  The official language of the Option and this
Agreement, the Certificate and Plan is English.  Documents or notices not
originally written in English shall have no effect until they have been
translated into English, and the English translation shall then be the
prevailing form of such documents or notices.  Any notices or other documents
required to be delivered to the Company (or stock option administrator) under
this Notice, shall be translated into English, at Participant’s expense, and
provided promptly to the Company in English (to the

 

5

--------------------------------------------------------------------------------


 

attention of the Company’s Corporate Secretary).  The Company may also request
an untranslated copy of such documents.

 

18.           Signature and Validity.  An executive officer of the Company has
signed this Agreement electronically on behalf of the Company.   The Participant
is deemed to have signed this Agreement and agreed to all of its terms by having
electronically indicated Participant’s acceptance and agreement on the
Certificate on the Salomon Smith Barney website at www.benefitaccess.com.  If
there is any discrepancy between the number of Option Shares shown in the
Certificate and the number shown in the records of the Company’s Corporate
Secretary, the records of the Company’s Corporate Secretary shall prevail.

 

Lawson Software, Inc.

 

 

By

/s/ Jay Coughlan

 

 

 

 

Jay Coughlan,

 

President and Chief Executive Officer

 

6

--------------------------------------------------------------------------------